Exhibit 21 Subsidiaries of the Registrant The Company or one of its wholly-owned subsidiaries owned the following percent of the outstanding common stock, voting securities and interests of each of the corporations listed below as of December 31, 2007: Name State or Other Jurisdiction of Incorporation Percent Owned Central Pacific Bank Hawaii 100% Datatronix Financial Services, Inc. Hawaii 100% CPB Capital Trust I Delaware 100% CPB Capital Trust II Delaware 100% CPB Statutory Trust III Connecticut 100% CPB Capital Trust IV Delaware 100% CPB Statutory Trust V Delaware 100% CPB Real Estate, Inc. Hawaii 100% Citibank Properties, Inc. Hawaii 100% CB Technology, Inc. Hawaii 100% Central Pacific HomeLoans, Inc. Hawaii 100% Pacific Access Mortgage, LLC Hawaii 50% Lokahi Mortgage, LLC Hawaii 50% Gentry HomeLoans, LLC Hawaii 50% Towne Island Mortgage, LLC Hawaii 50% Pacific Island HomeLoans, LLC Hawaii 50% Hawaii Resort Lending, LLC Hawaii 50% Laulima Financial, LLC Hawaii 50%
